Case 1:21-cr-00132-GLR Document1 Filed 04/28/21 Page 1of 3

f COURT

a
}
AS: USAO#2021R00259 “YLAND

isr04 26-2021 2021 WR: 28 PH br 3

IN THE UNITED Co DISTRICT COURT
FOR THE DISTR ror, MARYLAND

Ly

    
 

UNITED STATES OF AMERICA 3% mee DEPUTY

*
v. * CRIMINAL NO. GO R- On KO (32,
. *
COREY DONTE SCOTT, * (Possession with Intent to Distribute
a.k.a. “Gutta” * Cocaine Base, 21 U.S.C. § 841;
* Forfeiture, 21 U.S.C. § 853,
Defendant. * 28 U.S.C. § 2461)
*
INDICTMENT
COUNT ONE

(Possession with Intent to Distribute Cocaine Base)
The Grand Jury for the District of Maryland ‘charges that:
’ On or about September 9, 2019, in the District of Maryland, the defendant,

COREY DONTE SCOTT,
a.k.a. “Gutta”

did knowingly and intentionally possess with the intent to distribute 28 grams or more of a mixture

or substance containing a detectable amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 841(a)
21 U.S.C. § 841(b)(1)
Case 1:21-cr-00132-GLR Document1 Filed 04/28/21 Page 2 of 3

FORFEITURE ALLEGATIONS
The Grand Jury further finds that:
1. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the Defendant that the
United States will seek forfeiture as part of any sentence in accordance with 21 U.S.C. § 853, and
28 U.S.C, § 2461(c), in the event of the Defendant’s conviction.
Narcotics Forfeiture
2. Pursuant to 21 U.S.C. § 853(a), upon conviction of an offense in violation of the
Controlled Substances Act, as alleged in Count One, the Defendant convicted of such offense shall
forfeit to the United States of America:
a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as a result of such offense(s); and
b. any property used, or intended to be used, in any manner or part, to commit, or
facilitate the commission of, such offense(s).
Substitute Assets
3. Pursuant to 21 U.S.C. § 853(p), if any of the property described above. as being
subject to forfeiture, as a result of any act or omission by the Defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been comingled with other property which cannot be subdivided without

difficulty;
Case 1:21-cr-00132-GLR Document1 Filed 04/28/21 Page 3 of 3

it is the intent of the United States to seek forfeiture of any other property of the Defendant up to
the value of the property charged with forfeiture in the paragraphs above.

21 U.S.C. § 853
28 U.S.C. § 2461

Jonathan fF. Lengner (AS

Jonathan F. Lenzner
Acting United States Attorney

 

....A TRIJE_BIDL...—-—. -_. =

‘SIGNATURE REDACTED _

FOoreperso

Date: 4 -28 ~2]
